Exhibit 10.1




AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (the "Agreement"), entered into
as of April 1,  2009, is by and between Beacon Power Corporation, a Delaware
corporation (the "Company"), and F. William Capp (the "Executive")


WHEREAS, the Executive is an employee of the Company, and the Company desires to
retain his services and he wishes to continue his employment by the Company;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


Section 1.  Term.  The Company shall employ the Executive for a term commencing
on the above date and continuing until March 31, 2010, unless renewed or
terminated pursuant to Section 9.  The period of the Executive's employment
hereunder is referred to as the "Employment Period."


Section 2.  Duties.  The Executive shall serve the Company as President and
Chief Executive Officer and shall have duties and responsibilities consistent
with such position.  Such duties and responsibilities shall include, but not be
limited to, overall management of the Company.  The Executive will report to the
Board of Directors of the Company (the "Board").  The Executive will generally
perform his services at the Company's principal offices, which are currently
located in Tyngsboro, Massachusetts; provided, however, that the Executive may
be required to travel from time to time in connection with Company business.


Section 3.  Full Time; Best Efforts.  During the Employment Period the Executive
shall use his best efforts to promote the interests of the Company and shall
devote his full business time and efforts to its business and affairs.  The
Executive shall not engage in any business activity which could reasonably be
expected to interfere with the performance of the Executive's duties, services
and responsibilities hereunder.


Section 4.  Compensation.  The Executive shall be entitled to compensation as
follows:


(a)           Base Salary.  During the Employment Period, the Executive will
receive a salary at an annual gross rate of $296,125 (as the same may be
adjusted from time to time, the "Base Salary"), which shall be payable in
accordance with the Company’s regular payroll practices applicable to senior
executive officers.  The Executive's Base Salary shall be reviewed by the Board
at least annually and may be increased (but not decreased) in the Board's
discretion, depending upon the performance of the Executive and of the Company.


(b)           Annual Bonus.  The Executive shall be eligible to receive an
annual bonus based on the achievement of individual and Company performance
objectives determined annually by the Compensation Committee of the Board in
consultation with the Executive.  The amount of the annual bonus will be
targeted at an amount equal to fifty percent (50%) of Base Salary per year.  The
Executive and the Compensation Committee of the Board will set performance goals
and targets for the annual bonus prior to March 31, 2008.  The Compensation
Committee shall evaluate such performance goals and targets and such annual
bonus, if any, shall be paid on March 1, 2009.


(c)           Long term incentive compensation.  Effective on the effective date
of this Agreement, the Company has entered into a 2008 long term incentive
compensation arrangement with Executive, consisting of a non-qualified stock
option and restricted stock units.



(d)           Withholding. The Company may withhold from compensation payable to
the Executive all applicable federal, state, and local withholding taxes as
required by law.

 
 

--------------------------------------------------------------------------------

 


Section 5.  Benefits.


(a)           Generally.  The Executive will be entitled to such fringe benefits
as are generally available to the Company's executive officers, including group
health and dental insurance coverage, group long and short-term disability
insurance coverage, and 401(k) plan and stock plan participation.  He will also
be entitled to a fringe benefit consisting of reimbursement of the cost to the
Executive (above any applicable insurance coverage) of an executive physical
every other year (not to exceed $1,000 for each such physical).  In the event
that any insurance policy is paying disability benefits to Executive, and if the
amount of the Executive's monthly base salary that would be paid in the absence
of such disability is higher than the monthly insurance payments, then the
Company shall pay Executive an amount per month equal to such excess, for so
long as the Executive is employed with the Company.  No such difference shall be
payable after the Executive's employment expires or is terminated.


(b)           Paid Vacation.


(i)  In addition to U.S. statutory holidays, the Executive will be entitled to
20 business days of paid vacation per calendar year, accruing at the rate of
1.66 days per month.  The number of unused vacation days that may be carried
forward from one calendar year to the next shall be limited to up to ten days of
the current calendar year’s unused accrual (less an equal amount of any unused
PVA, defined below).   For any unused vacation accrual from the current calendar
year that cannot be carried over into the next year, the Company shall pay the
Executive a cash amount (based on the Executive's then current year's base
salary) equal to such excess up to a maximum not to exceed ten vacation
days.  Any such unused excess over ten vacation days from the current calendar
year that was accrued shall be forfeited.


(ii)  Notwithstanding the foregoing, any paid vacation time that the Executive
had accrued prior to January 1, 2009 (“Prior Vacation Accrual” or “PVA”) shall
remain available for the Executive’s use, provided that the Compensation
Committee, in its sole discretion, may elect from time to time to direct the
Company to pay the Executive a cash amount (based on the Executive’s then
current year’s base salary) equal to part or all of any such Prior Vacation
Accrual.


(iii) Vacation time that is used by the Executive shall first be drawn from any
unused accrual with respect to the current calendar year, and then (assuming the
current year’s accrual has been used) then from any Prior Vacation Accrual.  The
Executive shall coordinate with the Chair of the Company Compensation Committee
if he wishes to use more than 20 vacation days in any calendar year.


(iv) Upon any termination of employment, the Company shall pay Executive a lump
sum equal to any unused PVA, plus a lump sum equal to up to ten days of current
year vacation accrual.   Any remaining accrued but unused or unpaid days shall
be forfeited.


(v) The following table illustrates these principles as applied to Executive’s
actual, unused PVA as of the date hereof and to his possible vacation day use
during calendar 2009, assuming employment through December 21, 2009:


Executive’s 
 
Current 
Accrual for  
 
Examples of Conceivable 
Use During 2009
   
Ex. of 
   
Ex. of 2009 
Accrual That
   
Ex. of Possible
Carried  
 
Actual PVA
At 1/1/09
 
2009  Cal. 
Yr
 
From 
PVA
   
From 2009 
accrual
   
Req’d Paid 
to Exec.
   
Executive 
Forfeits
    Forward 
to 2010
 
76.21 days
 
20 days
    -    
5 days
   
10 days
   
5 days
   
76.21 days
            -       10       10       -       76.21             -       20      
-       -       76.21          
10 days
      20       -       -       66.21             66.21       20       -       -
      10             76.21       20       -       -       -  

 
(c)           Life Insurance.  The Company will provide the Executive with group
term life insurance in an amount equal to no less than two times his Base Salary
plus $1,000,000.


Section 6.  Expense Reimbursement.  The Executive will be entitled to
reimbursement of all reasonable and necessary business expenses incurred by the
Executive in the ordinary course of business on behalf of the Company, subject
to presentation of appropriate documentation and compliance with policies
established by the Board.

 
- 2 -

--------------------------------------------------------------------------------

 


Section 7. Non-Disclosure and Assignment of Invention Agreement; Indemnification
Agreement.  The parties acknowledge and agree that the Executive has executed
and delivered to the Company the Company's standard form of Invention and
Non-Disclosure Agreement and that the Company and the Executive have executed
and delivered an Indemnification Agreement in form and substance satisfactory to
both parties (the "Indemnification Agreement").


Section 8.  Non-Competition and Non-Solicitation Covenants.


(a)           Non-competition.  The Executive agrees that during the Employment
Period and for the longer of (i) 18 months thereafter, and (ii) the period
during which the Company is providing payment to the Executive under Section
9(c) of this Agreement, he will not own, manage, operate, control, be employed
by, provide services as an independent contractor or consultant to, own any
stock or other investment in or debt of, or otherwise be connected in any manner
with the ownership, management, operation or control of, any business or
enterprise that at the time of termination, competes with the Company or
conducts business in a field in respect of which the Board is making plans to
enter.


(b)           Non-solicitation.  The Executive agrees that during the Employment
Period and for two year thereafter, he will not attempt to persuade or induce
any employee of the Company to terminate his or her employment with the Company
for any reason.


(c)           Acknowledgments by Executive.  The Executive acknowledges that the
covenants set forth in this Section 8 are reasonable in scope and are no greater
than is necessary to protect the Company's legitimate business interests.  The
Executive further acknowledges that any breach by him of the covenants set forth
in this Section 8 would irreparably injure the Company, and that money damages
would not adequately compensate the Company for the injuries that it would
suffer.  The parties accordingly agree that in the event of any breach or
threatened breach by the Executive of any of the covenants set forth in this
Section 8, the Company may obtain, from any court of competent jurisdiction,
both preliminary and permanent injunctive relief in order to prevent the
occurrence or continuation of such injuries, without being required to prove
actual damages or post any bond or other security.  Nothing in this Agreement
shall prohibit the Company from pursuing any other legal or equitable remedy
that may be available to it in the event of the Executive's breach of any of the
covenants set forth in this Agreement.


Section 9.  Termination.


(a)           Employment Termination.  The employment of the Executive pursuant
to this Agreement shall terminate upon the occurrence of any of the following:


(i)  At the election of the Company, for Cause, immediately upon written notice
by the Company to the Executive.  For purposes of this Agreement, "Cause" shall
be deemed to exist upon a reasonable good faith finding by the Board that the
Executive has:


(1) committed an act constituting fraud, embezzlement or other felony,
determined in the reasonable opinion of the Board acting in its sole discretion,
or


(2) materially breached his obligations under this Agreement or the Inventions
and Nondisclosure Agreement, and failed to cure same within 30 days after
written notice thereof is given to him by the Company, or


(3) materially breached the Company's material policies, including but not
limited to the Company's policies regarding insider trading and sexual
harassment, or


(4) engaged in willful misconduct and failed to cure same within 30 days after
written notice thereof is given to him by the Company.


(ii)  At the election of the Company, without Cause, upon at least 90 days
written notice by the Company to the Executive.

 
- 3 -

--------------------------------------------------------------------------------

 


(iii)  The death of the Executive, or (in the discretion of the Company) the
Disability of the Executive.  For purposes of this Agreement, "Disability" shall
be considered to exist:


(1) if the Executive fails to perform his normal duties for at least 60 days
(not counting days taken for vacation), whether or not consecutive, during any
180-day period, or


(2) if the Executive's insurance company has confirmed that any disability
insurance benefits are going to be paid by reason of Executive's incapacitation,
or


(3) if the Board, acting in its sole discretion but after reasonable
consultation with Executive, concludes that the Executive suffers from a degree
of physical or mental incapacitation as a result of illness or accident which
makes it reasonably unlikely that the Executive will be able to perform his
normal duties for a period of 60 days.  In reaching this conclusion, the Board
may consult third parties, including, but not limited to, other employees,
physicians, psychiatrists, and counselors.


(iv)  At the election of the Executive, for any reason, upon at least 90 days
prior written notice to the Company.


(v)  At the election of the Executive for Good Reason, provided that the
Executive shall have given written notice to the Company within 30 days after he
becomes aware of the occurrence of any event of Good Reason specifying such
event, and such event shall be continued for a period of 30 days following such
notice.  For purposes of this Agreement, "Good Reason" means any of the
following events:


(1) a material diminution in the duties, responsibilities, position or job title
of the Executive without the Executive's written consent.  For example:


(A) It will not be considered such a diminution if Executive is required to
report to an executive chairman (who is not appointed CEO).
(B) It will be considered such a diminution if in the event of a business
combination involving the Company by means of a reorganization, merger,
consolidation, recapitalization, or asset sale (other than one described below
in subparagraph 4), the Executive remains as President and CEO of the Company
itself but is not appointed as the President and CEO of the other party to such
combination by the 180th day after closing (or, the Executive and the Company
have not reached some other, mutually acceptable arrangement by then).


(2) a material breach by the Company of its obligations under this Agreement or
the Indemnification Agreement, or


(3) a change in the primary location where the Executive is expected to perform
his services hereunder to a location that is more than 50 miles away from
Tyngsboro, Massachusetts, or


(4) a Sale of the Business (as defined below)  For purposes of this Agreement, a
"Sale of the Business" means (A) the acquisition by a person, group, or party of
50% or more of the outstanding capital stock of the Company in a single
transaction or series of contractually related transactions, (B) a change of a
majority of the members of the Board (other than by resignation or by any
replacement of such resigned Board member(s)) when the change of the various
directors occurs at substantially the same time, without the approval or consent
of the members of the Board before such change, (C) the acquisition of the
Company by means of a reorganization, merger, consolidation, recapitalization,
or asset sale, unless the owners of the capital stock of the Company before such
transaction own immediately after such transaction more than 50% of the capital
stock of the acquiring or succeeding entity in substantially the same
proportions (without giving effect to any funds that may be newly invested in
the Company or such acquiring or succeeding entity at about the same time), or
(D) the approval of a liquidation or dissolution of the Company.


(5) the failure of the Executive to be nominated for reelection to the Board, or
his removal from the Board without cause.


 
- 4 -

--------------------------------------------------------------------------------

 

(b)  Effect of Termination.


(i)  Termination Pursuant to Section 9(a)(i) relating to termination for cause
or Section 9(a)(iv) relating to termination at the election of Executive for any
reason.  In the event the Executive's employment is terminated pursuant to
Section 9(a)(i) or Section 9(a)(iv), the Company shall pay to the Executive his
accrued Base Salary through the last date of his employment hereunder (the
"Termination Date") and shall continue to provide to the Executive the benefits
described in Section 5 (the "Benefits") through the Termination Date, but shall
have no further responsibility for any compensation or benefits to the Executive
for any time period subsequent to the Termination Date.


(ii)  Termination pursuant to Section 9(a)(ii) relating to termination without
cause.  In the event the Executive's employment is terminated pursuant to
Section 9(a)(ii), the Company shall:


(1) Pay to the Executive a cash amount equal to his then monthly Base Salary
multiplied by twelve.


(2) Continue to provide the benefits described in Sections 5(a) and 5(c) to the
Executive until the first anniversary of the Termination Date.


(3) Within five business days after the Termination Date, pay the Executive an
amount equal to his bonus which was paid (or which has been determined but not
yet paid) with respect to the prior fiscal year multiplied by a fraction, the
numerator of which is the number of full fiscal months that have elapsed in the
then current fiscal year prior to the Termination Date, and the denominator of
which is 12.  In no event shall payment under this Section 9(b)(ii)(3) exceed
80% of the Executive's base salary for the prior year.  If the bonus with
respect to the prior fiscal year has not yet been determined by the date that
the parties must calculate the amount to be paid under this paragraph, then the
parties shall calculate this portion of the severance by reference to the bonus
paid with respect to the year next preceding the prior fiscal year.


           (iii)  Termination pursuant to Section 9(a)(v) relating to
termination at the election of Executive for Good Reason.  In the event the
Executive's employment is terminated pursuant to Section 9(a)(v), the Company
shall:


(1) Pay to the Executive a cash amount equal to his then monthly Base Salary
multiplied by twelve.


(2) Continue to provide the benefits described in Sections 5(a) and 5(c) to the
Executive until the first anniversary of the Termination Date.


(3) Within five business days after the Termination Date, pay the Executive an
amount equal to his bonus which was paid (or which has been determined but not
yet paid) with respect to the prior fiscal year multiplied by a fraction, the
numerator of which is the number of full fiscal months that have elapsed in the
then current fiscal year prior to the Termination Date, and the denominator of
which is 12.  In no event, shall payment under this Section 9(b)(iii)(3) exceed
80% of the Executive's base salary for the prior year.  If the bonus with
respect to the prior fiscal year has not yet been determined by the date that
the parties must calculate the amount to be paid under this paragraph, then the
parties shall calculate this portion of the severance by reference to the bonus
paid with respect to the year next preceding the prior fiscal year.


           (iv)  Termination pursuant to Section 9(a)(iii) relating to the death
or disability of the Executive.  In the event the Executive's employment is
terminated pursuant to Section 9(a)(iii), the Company shall:


(1) Continue to pay to Executive or his estate, as the case may be, an amount
equal to his then current Base Salary for the three-month period following the
Termination Date.

 
- 5 -

--------------------------------------------------------------------------------

 


(2) Continue for the 12-month period following the Termination Date all health
and dental insurance benefits the Executive was entitled to at the Termination
Date.


(v)  Golden Parachute Payment Excise Tax Protection.  In the event that the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code"), (or any successor penalty or excise tax subsequently
imposed by law) applies to any payments or benefits specifically paid or
conferred only under this Agreement (which shall not include any payments or
benefits paid or conferred under the long-term incentive compensation
arrangement or the performance based long-term incentive compensation
arrangement referenced in Section 4(c)) (the “Excise Tax”), an additional amount
shall be paid by the Company to the Executive equal to the amount of such Excise
Tax (the “Gross Up Payment”); provided, however in no event shall the aggregate
amount payable by the Company to Executive for any excise tax imposed by Section
4999 of the Code pursuant to this Agreement and all other agreements between the
Company and Executive exceed $500,000.  Any such Gross Up Payment shall be made
to the Executive as soon as practicable, but in no event later than the close of
the calendar year following the calendar in which the Excise Tax is remitted to
the applicable taxing authority. The Company and its advisers shall make the
determination of the amount of the Gross Up Payment.  To the extent that the
amount of such Gross Up Payment exceeds the amount of Excise Tax actually paid
by Executive, Executive shall promptly pay to the Company such excess amount.


(c)           Continuation/Nonrenewal.  Unless this Agreement has been otherwise
terminated before the end of the scheduled Employment Period as described in
Section 1, the Company and the Executive agree to discuss in good faith the
possible continuation of the Executive’s employment, commencing six months prior
to such date.  If the Company fails to offer the Executive a new employment
agreement, with at least equivalent material terms to this Agreement, by such
date and in fact the Executive ceases to be an employee of the Company (other
than for Cause) following such date the Company shall pay the Executive a
monthly amount for twelve months equal to his last prevailing monthly Base
Salary, plus one-twelfth of the Executive’s bonus for the most recent fiscal
year of the Company, in accordance with the Company’s regular payroll practices,
less applicable withholdings required by law.  If the bonus with respect to the
most recent fiscal year has not yet been determined by the date that the parties
must calculate the amount to be paid under this paragraph with respect to bonus,
then the parties shall calculate this portion of the severance by reference to
the bonus paid with respect to the year next preceding such most recent fiscal
year.


Section 10.  No Conflicting Agreements.  The Executive represents and warrants
to the Company that he is not a party to or bound by any confidentiality,
non-competition, non-solicitation or other agreement or restriction that could
conflict with or be violated by the performance of his duties for the Company.


Section 11.  No Disparagement.  Each party agrees that at all times following
the termination of the Executive's employment hereunder, such party shall not
make or cause to be made, directly or indirectly, any statements to any third
party that disparage or denigrate the other party or, in the case of the
Company, any of its current or former directors, officers or employees, unless
required by law.


Section 12.  Enforceability, etc.  This Agreement shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
hereof shall be prohibited or invalid under any such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement.  If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity, or subject, such provisions shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.


Section 13.  Notices.  Any notice or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered, sent by
nationally recognized overnight courier or express mail, or mailed by first
class certified or registered mail, postage prepaid, return receipt requested as
follows:
(a) If to the Executive:
F. William Capp
 
 
(b) If to the Company:
Beacon Power Corporation
65 Middlesex Road
Tyngsboro, MA  01879
Attn:  Compensation Committee

or to such other address as a party shall have designated by notice to the other
party.

 
- 6 -

--------------------------------------------------------------------------------

 


Section 14.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Massachusetts
without giving effect to any choice or conflict of laws provision or rule that
would cause the application of the domestic substantive laws of any other
jurisdiction.


Section 15.  Amendments and Waivers.  No amendment or waiver of this Agreement
or any provision hereof shall be binding upon the party against whom enforcement
of such amendment or waiver is sought unless it is made in writing and signed by
or on behalf of such party.  The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate and be
construed as a waiver or a continuing waiver by that party of the same or any
subsequent breach of any provision of this Agreement by the other party.  To the
extent that the final regulations under Section 409A of the Code require
modifications to this Agreement in order to avoid that section’s penalty tax,
the parties agree to discuss amending this Agreement accordingly.
Notwithstanding the foregoing, to the extent the Company reasonably determines
that any portion of the payments or benefits payable under this Agreement is
subject to Section 409A of the Code, such portion of payments or benefits
payable shall (i) to the extent required by Section 409A of the Code, be delayed
for six months from the Termination Date or (ii) to the extent permitted under
subsequent guidance from the Internal Revenue Service, be otherwise made to
comply with such Section 409A requirements, provided, however, that any such
action under this subsection (ii) that is more detrimental to Executive than
that in subsection (i) shall only be made with Executive’s consent.  To the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, the Executive shall not be considered to have terminated
employment with the Company for purposes of the Agreement and no payments shall
be due under the Agreement which are payable upon termination of employment
until the Executive would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A.


Section 16.  Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the parties hereto and their respective heirs, executors and
administrators, successors and assigns, except that it may not be assigned by
the Company without the Executive's consent, provided that the Company may
assign this Agreement to an entity that acquires substantially all of the
Company's assets by means of an asset sale, merger or otherwise, provided
further that such entity shall agree in writing to assume and be bound by this
Agreement.  This Agreement is personal to the Executive and is not assignable by
him.


Section 17.  Entire Agreement.  This Agreement constitutes the final and entire
agreement of the parties with respect to the matters covered hereby and replaces
and supersedes all other agreements and understandings relating hereto, other
than the RSU (restricted stock unit) and option agreements already in place.


Section 18.  Pronouns.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.


Section 19.  Survivability.  Sections 6-20 herein shall survive the termination
of this Agreement.


Section 20.  Counterparts.  This Agreement may be executed in any number of
counterparts, and with counterpart signature pages, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 
- 7 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument as
of the date first above written.


EXECUTIVE
   
BEACON POWER CORPORATION
       
 /s/ F. William Capp
     
F. William Capp
  By:
/s/ Jack P. Smith
     
Name:  Jack P. Smith
     
Title:  Chairman, Compensation Committee

 
 
- 8 -

--------------------------------------------------------------------------------

 